SHARPE, J. —
In the circuit court no question was raised as to the propriety of the county court’s action in allowing the affidavit by which the prosecution was commenced to be amended, and consequently no such question is here for review. Generally in prosecutions begun by affidavit amendments to the affidavit may be allowed. — Wright v. State, 136 Ala. 139. As amended the affidavit charges an offense substantially in the language of section 5606 of the Code, and is not subject to objection for lack of a particular description of the premises alleged to have been trespassed upon, or to any objection taken by the motion to quash or by the demurrer. — Watson v. State, 63 Ala. 19.
The fact that defendant was a tenant of a house owned by the Empire Coal Company, did not carry to him the privilege of entering upon other premises of which that company Avas in possession. The contrary seems to have been assumed in the charge refused, hence the refusal was proper. Neither the fact of such tenancy, or the fact *124that defendant was requested by a third person who Avanted to give him a receipt to go upon such other premises furnished the defendant any legal excuse for disregarding the warning against such entry, and this the court had a right to assert as a matter of law in its oral charge.
No reversible error appearing, the judgment will be affirmed.